Name: Commission Regulation (EC) No 217/97 of 4 February 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 No L 36/6 MEN ] Official Journal of the European Communities 6. 2. 97 COMMISSION REGULATION (EC) No 217/97 of 4 February 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1997. For the Commission Martin BANGEMANN Member of the Commission (&lt;) OJ No L 302, 19 . 10 . 1992, p. 1 . 2 OJ No L 17, 21 . 1 . 1997, p. 1 . 3 OJ No L 253, 11 . 10 . 1993, p. 1 . (&lt; OJ No L 17, 21 . 1 . 1997, p. 28 . 6. 2. 97 | EN~1 Official Journal of the European Communities No L 36/7 ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 39,29 227.70 337.71 537,27 257,77 1 574,99 76,34 29,34 29,14 291,23 75 340,54 12 024,12 85,76 6 464,46 7 657,15 1.30 Onions (other than seed) 0703 10 19 a) b) c) 7,92 45,90 68,08 108,30 51,96 317,48 15,39 5,91 5,87 58,71 15 187,00 2 423,80 17,29 1 303,09 1 543,51 1.40 Garlic 0703 20 00 a) b) c) 134,09 777,09 1 152,55 1 833,61 879,72 5 375,16 260,54 100,13 99,43 993,93 257 124,28 41 036,23 292,67 22 062,10 26 132,53 1.50 Leeks ex 0703 90 00 a) b) c) 72,22 418,53 620,76 987,57 473,81 2 895,03 140,33 53,93 53,55 535,32 138 485,46 22 101,85 157,63 1 1 882,50 14 074,81 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 439,51 651,87 1 037,07 497,56 3 040,14 147,36 56,63 56,24 562,15 145 426,99 23 209,69 165,53 12 478,11 14 780,31 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 311,26 461,66 734,46 352,38 2 153,03 104,36 40,11 39,83 398,12 102 991,61 16 437,14 117,23 8 837,01 10 467,43 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 50,62 293,36 435,10 692,20 332,10 2 029,16 98,36 37,80 37,54 375,21 97 066,38 15 491,49 110,48 8 328,61 9 865,23 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 614,01 910,68 1 448,81 695,1 1 4 247,13 205,87 79,11 78,57 785,34 203 164,42 32 424,41 231,25 17 432,17 20 648,38 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 73,98 428,73 635,88 1 011,64 485,36 2 965,58 143,75 55,24 54,86 548,37 141 860,35 22 640,47 161,47 12 172,08 14 417,81 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 05 0705 11 80 a) b) c) 90,53 524,64 778,14 1 237,95 593,94 3 629,00 175,90 67,60 67,13 671,04 173 595,80 27 705,35 1 97,59 14 895,08 17 643,21 1.120 Endives ex 0705 29 00 a) b) c) 21,82 126,45 187,55 298,38 143,15 874,68 42,40 16,29 16,18 161,74 41 840,94 6 677,68 47,62 3 590,09 4 252,46 1.130 Carrots ex 0706 10 00 a) b) c) 57,57 333,63 494,83 787,24 377,70 2 307,76 111,86 42,99 42,69 426,73 110 393,35 17 618,43 125,65 9 472,1 1 11 219,70 1.140 Radishes ex 0706 90 90 a) b) c) 115,85 671,38 995,77 1 584,19 760,06 4 643,99 225,10 86,51 85,91 858,72 222 148,17 35 454,15 252,86 19 061,03 22 577,77 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 255,05 1 478,08 2 192,24 3 487,68 1 673,31 10 223,99 495,57 190,45 189,13 1 890,53 489 071,13 78 054,23 556,68 41 963,89 49 706,18 No L 36/8 I EN I Official Journal of the European Communities 6 . 2. 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus ssp.J ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 204,60 1 185,71 1 758,61 2 797,80 1 342,32 8 201,64 397,55 152,78 151,72 1 516,57 392 330,73 62 614,76 446,56 33 663,25 39 874,08 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 188,10 1 090,09 1 616,78 2 572,17 1 234,07 7 540,21 365,49 140,46 139,48 1 394,27 360 691,15 57 565,18 410,55 30 948,47 36 658,43 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 537,97 797,91 1 269,40 609,03 3 721,20 180,37 69,32 68,84 688,09 178 006,17 28 409,23 202,61 15 273,51 18 091,45 1.190 Globe artichokes 0709 10 30 a) b) c)       1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 368,87 2 137,69 3 170,56 5 044,1 1 2 420,05 14 786,60 716,73 275,44 273,53 2 734,20 707 326,67 112 887,13 805,10 60 690,92 71 888,34 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 664,86 2 469,27 3 928,41 1 884,76 11 515,96 558,20 214,51 213,03 2 129,43 550 873,76 87 917,73 627,02 47 266,75 55 987,42 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 187,85 1 088,64 1 614,63 2 568,75 1 232,43 7 530,19 365,00 140,27 139,30 1 392,42 360 211,77 57 488,67 410,01 30 907,34 36 609,71 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 68,06 394,42 585,00 930,69 446,52 2 728,27 132,24 50,82 50,47 504,49 130 508,45 20 828,74 148,55 11 198,05 13 264,08 1.230 Chantarelles 0709 51 30 a) b) c) 1 213,1 6 7 030,57 10 427,52 16 589,36 7 959,18 48 630,97 2 357,23 905,87 899,60 8 992,40 2 326 294,96 371 269,42 2 647,87 199 603,64 236 430,33 1.240 Sweet peppers 0709 60 10 a) b) c) 160,73 931,47 1 381,53 2 197,90 1 054,50 6 443,05 312,31 120,02 119,19 1 191,39 308 207,81 49 189,01 350,81 26 445,23 31 324,35 1.250 Fennel 0709 90 50 a) b) c) 73,55 426,24 632,19 1 005,76 482,54 2 948,34 142,91 54,92 54,54 545,18 141 035,80 22 508,87 160,53 12 101,33 14 334,01 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 49,38 286,17 424,44 675,25 323,97 1 979,46 95,95 36,87 36,62 366,02 94 688,62 15 112,01 107,78 8 124,59 9 623,57 2.10 Chestnuts (Castanea spp.jt fresh ex 0802 40 00 a) b) c) 159,46 924,1 1 1 370,61 2 180,54 1 046,17 6 392,15 309,84 119,07 118,25 1 181,98 305 772,52 48 800,34 348,04 26 236,27 31 076,84 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 56,56 327,78 486,15 773,43 371,07 2 267,28 109,90 42,23 41,94 419,24 108 456,63 17 309,34 123,45 9 305,93 1 1 022,87 6 . 2 . 97 I EN 1 Official Journal of the European Communities No L 36/9 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 86,27 499,96 741,52 1 179,70 565,99 3 458,24 167,63 64,42 63,97 639,47 165 427,04 26 401,64 188,29 14 194,18 16 812,99 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 129,24 748,98 1 110,86 1 767,29 847,90 5 180,74 251,12 96,50 95,84 957,98 247 824,16 39 551,96 282,08 21 264,12 25 187,33 2.60 Sweet oranges, fresh : I 2.60.1  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c)       2.60.2  Navels , navelines , navelates , salustianas, vernas, Valencia lates , Maltese, shamou ­ tis , ovalis , trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c)       2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c)       2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines 0805 20 21 a) b) c)       2.70.2  Monreales and satsumas 0805 20 23 a) b) c)       2.70.3  Mandarines and wilkings 0805 20 25 a) b) c)       2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c)       2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 162,47 941,55 1 396,48 2 221,70 1 065,92 6 512,80 315,69 121,32 120,48 1 204,29 311 544,35 49 721,51 354,61 26 731,51 31 663,45 No L 36/ 10 EN Official Journal of the European Communities 6 . 2. 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 34,60 200,52 297,40 473,14 227,00 1 386,98 67,23 25,84 25,66 256,47 66 347,23 10 588,81 75,52 5 692,81 6 743,12 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 42,52 246,41 365,47 581,44 278,96 1 704,47 82,62 31,75 31,53 315,17 81 534,23 13 012,61 92,81 6 995,90 8 286,64 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 189,05 1 095,59 1 624,95 2 585,16 1 240,30 7 578,30 367,33 141,16 140,19 1 401,31 362 512,83 57 855,92 412,62 31 104,77 36 843,58 2.110 Water melons 0807 11 00 a) b) c) 56,52 327,55 485,81 772,88 370,81 2 265,67 109,82 42,20 41,91 418,95 108 379,93 17 297,10 123,36 9 299,35 11 015,07 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 59,95 347,43 515,29 819,79 393,31 2 403,17 116,49 44,76 44,46 444,37 114 957,12 18 346,80 130,85 9 863,69 1 1 683,54 2.120.2  other ex 0807 19 00 a) b) c) 150,90 874,50 1 297,04 2 063,48 990,01 6 049,01 293,21 112,68 111,90 1 118,53 289 358,29 46 180,68 329,36 24 827,88 29 408,60 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 130,59 756,80 1 122,47 1 785,75 856,76 5 234,86 253,74 97,51 96,84 967,98 250 412,85 39 965,11 285,03 21 486,23 25 450,42 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 849,93 1 260,59 2 005,50 962,19 5 879,04 284,97 109,51 108,75 1 087,10 281 227,88 44 883,09 320,10 24 130,26 28 582,27 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 122,28 708,64 1 051,04 1 672,12 802,24 4 901,74 237,60 91,31 90,68 906,39 234 478,01 37 421,96 266,89 20 118,97 23 830,90 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 110,34 639,45 948,41 1 508,84 723,91 4 423,1 1 214,40 82,39 81,82 817,88 21 1 582,47 33 767,90 240,83 18 154,46 21 503,94 6. 2. 97 I EN I Official Journal of the European Communities No L 36/11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP I ll 2.190 Plums a) 162,80 2 226,21 316,33 1 206,74 49 822,50 26 785,81 0809 40 10 b) 943,47 1 068,08 121,56 312 177,14 355,33 31 727,77 0809 40 40 c) 1 399,32 6 526,03 120,72 l 2.200 Strawberries a) 343,14 4 692,27 666,74 2 543,48 105 012,85 56 457,51 0810 10 10 b) 1 988,58 2 251,24 256,22 657 988,11 748,94 66 873,87 0810 10 05 c) 2 949,40 13 755,18 254,45 0810 10 80 I 2.205 Raspberries a) 1 521,69 20 808,35 2 956,72 1 1 279,34 465 690,40 250 366,70 0810 20 10 b) 8 818,57 9 983,35 1 136,25 2 917 916,66 3 321,27 296 559,12 I c) 13 079,44 60 998,77 1 128,39 I l 2.210 Fruit of the species Vaccinium myrtillus a) 1 046,47 14 309,95 2 033,34 7 756,83 320 256,45 172 177,80 0810 40 30 b) 6 064,56 6 865,58 781,40 2 006 658,55 2 284,05 203 944,45 I c) 8 994,77 41 949,01 776,00 l 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 478,61 68,01 259,43 10 711,23 5 758,62 0810 50 10 b) 202,83 229,62 26,13 67 114,25 76,39 6 821,08 0810 50 20 c) 300,84 1 403,02 25,95 0810 50 30 \ l 2.230 Pomegranates a) 106,26 1 453,05 206,47 787,64 32 519,28 17 483,17 ex 0810 90 85 b) 615,80 697,14 79,34 203 758,86 231,93 20 708,80 I c) 913,34 4 259,56 78,80 I l 2.240 Khakis (including sharon fruit) a) 91,52 1 251,49 177,83 678,38 28 008,32 15 057,97 ex 0810 90 85 b) 530,38 600,44 68,34 175 494,18 199,75 17 836,15 \ c) 786,65 3 668,69 67,87 \ l 2.250 Lychees a) 123,33 1 686,48 239,64 914,17 37 743,30 20 291,73 ex 0810 90 30 b) 714,73 809,13 92,09 236 491,44 269,18 24 035,54 c) 1 060,06 4 943,83 91,45 \ \ l